Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Scott Schaller at 617-646-8596 on Oct. 13, 2021.

The application has been amended as follows: 
The Claims will be amended as follows:  
Amend claim 200 as follows:
The method of claim 195, wherein the layer of renal epithelial tissue comprises a monolayer over 80% or more of its surface area. 

The Specification will be amended as follows:  

Para. [0177]
Figs. 2A-2F are micrographs showing the histological characterization of 3D PT 
tissues. Representative images of tissues cultured for 14 days are shown. Fig. 2A depicts a micrograph of an H&E stain showing fully cellular tissue and organization of interstitial and epithelial layers. Fig. 2B depicts a micrograph of Gomori's trichrome stain 

Para. [0180]
Figs. 5A-5B are a micrograph and a bar graph, respectively, showing SGLT2 
transporter localization and function. Fig. 5A shows 3D PT tissues stained with 
antibodies against SGLT2 

Para [0181]
Figs. 6A-6E are micrographs and a graph (Fig. 6E) showing P-gp transporter localization and function. Fig. 6A shows 3D PT tissues stained with antibodies against P- gp 


To further assess both uptake and efflux transporter function in the 3D PT model, 
the glucose uptake transporter SGLT2 and the xenobiotic efflux transporter P-gp were selected for functional analysis. As shown in Fig. 5A, SGLT2 protein expression was 
detected primarily at the apical surface of RPTEC on 3D PT tissues (3D tissues were stained with antibodies against SGLT2 
vivo in the human PT (Brenner, 2008). To evaluate SGLT2 transporter function, tissues 
were kept in either normal tissue maintenance media or starved of glucose for 24 h, 
followed by stimulation of glucose uptake by insulin in the presence or absence of the 
SGLT2 transport inhibitor canagliflozin (Fig. 5B). In tissues maintained in normal tissue 
media, treatment with insulin induced a 4-fold increase in intracellular 2-DG, which 
decreased by 50% upon co-administration of the SGLT2 inhibitor canagliflozin (Fig. 5B, 
black and grey bars). This suggests that there is functional SGLT2 transport in the tissues, and that other transport mechanisms are also contributing to global glucose uptake. When tissues were starved overnight, insulin induced an 8-fold increase in 
glucose uptake, which was significantly reduced by canagliflozin to levels 
indistinguishable from the control tissues (Fig. 5B
normal media as the tissues sought to re-establish glucose homeostasis lost during culture in the absence of glucose, and SGLT2 appears to play a role in this process. 

Para [0410]
To assess P-gp mediated efflux capabilities in 3D PT tissues, we first wanted to 
determine the localization of the transporter protein. As expected for native proximal tubule, P-gp protein expression was detected at the apical surface of the RPTEC cells in the 3D PT model. After 14 days in culture, 3D PT tissues were stained with antibodies against P-gp 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pg. 28-33, filed Jul. 15, 2021, with respect to the rejections of claims 195-214 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 195-214 under 35 U.S.C. §103 has been withdrawn.  Specifically, the cited prior art does not teach a method of using a renal tissue model to test a therapeutic agent to reverse, reduce or prevent renal injury by a potential toxic agent or that a renal tissue model could be used in such a fashion where it is initially damaged by a toxic agent and then contacted with a therapeutic agent to test the potential reversing, reduction or prevention of an injury by a toxic agent.  In other words, Murphy does not teach a renal model which is capable of injury by a toxic agent and has the properties for assessing the ability of a candidate therapeutic agent to reverse, reduce or prevent those injuries.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 195-214 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632